FIFTH DIVISION
                               DILLARD, C. J.,
                            REESE and BETHEL, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  September 6, 2018




In the Court of Appeals of Georgia
 A16A1682. IN RE ESTATE OF JACQUELINE GLADSTONE.
 A16A1683. IN RE ESTATE OF JACQUELINE GLADSTONE.

      REESE, Judge.

      This case is before us on remand from the Supreme Court of Georgia. The

Forsyth County Probate Court found that Emanuel Gladstone (“Gladstone”) breached

his fiduciary duty as conservator for his incapacitated wife, Jacqueline Gladstone.

The court entered a judgment against Gladstone and his surety, Ohio Casualty

Insurance Company (“Ohio Casualty”), for $167,000 “on the settlement of accounts

and as damages” and $150,000 in punitive damages. Both Gladstone and Ohio
Casualty appealed (Case Numbers A16A1682 and A16A1683, respectively), and we

affirmed the judgment.1

      The Supreme Court of Georgia granted the petition for certiorari filed by Ohio

Casualty to determine:

      (1) Did the Court of Appeals err in holding that a conservator’s bond
      covers punitive damages even though such damages are not expressly
      provided for under OCGA § 29-5-40 et seq. or under the provisions of
      the bond itself?
      2) If a conservator’s bond does cover punitive damages, did the Court
      of Appeals err in holding that because the probate court complied with
      OCGA § 29-5-92 (b) (4) in imposing sanctions against the petitioner,
      compliance with the procedures for imposing punitive damages under
      OCGA § 51-12-5.1 was not required?2


The Supreme Court reversed our decision, holding that “a conservator’s bond

pursuant to OCGA § 29-5-40 et seq. does not cover punitive damages.”3 The Supreme




      1
       In re Estate of Jacqueline Gladstone, 341 Ga. App. 72 (798 SE2d 660) (2017)
(Gladstone I).
      2
       In re Estate of Jacqueline Gladstone, 303 Ga. 547 (814 SE2d 1) (2018)
(Gladstone II).
      3
          Id. at 550.

                                         2
Court thus “answer[ed] the first question in the affirmative, rendering the second

question moot.”4

      The Supreme Court’s opinion addresses Divisions 6 and 7 of Gladstone I.5 The

Supreme Court neither addressed nor considered the portions of our opinion

addressing Gladstone’s appeal, Divisions 1 through 5. Divisions 1 through 5 thus

remain binding on the parties, and we do not address them further.6

      Thus, we reverse the probate court’s judgment to the extent it awarded punitive

damages against Ohio Casualty and remand with direction that the trial court enter

judgment against Ohio Casualty only for that portion of the award which did not

constitute punitive damages, i.e., $167,000. We affirm in all other respects.

      Judgment affirmed in Case No. A16A1682. Judgment in Case No. A16A1683

affirmed in part and reversed in part, and case remanded with direction. Dillard,

C. J., and Bethel, J., concur.




      4
          Id. at 547.
      5
          See Gladstone II, 303 Ga. at 548, n. 2; Gladstone I, 341 Ga. App. at 78-80 (6),
80 (7).
      6
          See Shadix v. Carroll County, 274 Ga. 560, 562-564 (1) (554 SE2d 465)
(2001).

                                            3